Citation Nr: 1604277	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for type II diabetes mellitus has been received.

2.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) a second time, having been remanded in March 2010.  This matter originally came before the Board on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  At that time, the RO, in relevant part, denied the Veteran's request to reopen his claims for service connection for diabetes mellitus and headaches, reasoning that the Veteran did not submit any new and material evidence.  The Veteran disagreed with that decision and perfected this appeal.  

The Board notes that in a February 2015 rating decision, the RO continued a 30 percent rating for the Veteran's service-connected chronic laryngitis.  In June 2015, the Veteran filed a NOD with the RO specifically indicating disagreement with the RO's evaluation of his chronic laryngitis.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a July 2015 letter acknowledging the NOD and explaining the different appeal options.  The Veteran responded to this letter, requesting that his case be reviewed by the traditional appeal process.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect to these issues, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus in a June 2004 rating decision.  The Veteran initiated, but did not perfect an appeal of that decision.
2.  The evidence associated with the claims file subsequent to the RO's initial adjudication of his service connection claim for diabetes mellitus is cumulative and redundant of evidence already of record at the time of adjudication.  

3.  The RO denied the Veteran's claim of entitlement to service connection for headaches in a June 2004 rating decision.  The Veteran initiated, but did not perfect an appeal of that decision.  

4.  The evidence associated with the claims file subsequent to the RO's initial adjudication of his service connection claim for headaches is cumulative and redundant of evidence already of record at the time of adjudication.  


CONCLUSION OF LAW

1.  The June 2004 rating decision denying service connection for type II diabetes mellitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus due to exposure to herbicides.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2004 rating decision denying service connection for headaches is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. §3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In regards to a claim to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014.  However, VA is required to explain what "new and material evidence" means.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

In a June 2008 letter, the RO defined "new and material evidence" for VA purposes.  The letter also detailed the evidence VA would assist in obtaining and the evidence the Veteran was expected to provide.  See Letter from RO dated June 30, 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

However, the duty to assist does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion") (quoting Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

In this case, the RO declined to reopen the claim because new and material evidence has not been received.  As will be discussed in more detail below, the Board finds that new and material evidence has not been received, and thus, the VCAA duty to assist does not arise.  However, the Board notes that the Veteran's service treatment records, post-service medical records, and lay statements have been associated with the claims file.  

For the reasons set forth above, the Board finds that the VA has complied with the VCAA's requirements and also accomplished all necessary development.  Therefore, appellate review may proceed without prejudice to the Veteran.  

Applicable Law and Analysis

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claims for service connection for his type II diabetes mellitus and headaches. 

Diabetes

The Veteran contends that his diabetes stems from herbicide exposure during his period of service at the Air Force Base in Alexandria, Louisiana.  Specifically, the Veteran claims that while he was walking on the base, he was sprayed with an herbicide while his mouth was open.  He was then taken to the base hospital with numbness of his lips and tongue.  See Form 21-4138 dated February 6, 2004; Statement dated May 10, 2004.  

The RO denied the Veteran's claim for service connection for diabetes mellitus in a June 2004 rating decision.  At that time, the pertinent evidence of record included service treatment records dated February 1974 through May 1978, which established that the Veteran was sprayed in the face with an unknown chemical.  See Service Treatment Records dated April 28, 1977.  The evidence also consisted of VA post-service treatment records dated January 1979 through April 2004, to include a September 1997 diagnosis of diabetes mellitus; diabetes treatment reports from Dr. R.V. dated February 2004 through April 2004; and two statements from the Veteran dated February 9, 2004 and May 10, 2004, in which the Veteran attested to his in-service injury and his current diabetes diagnosis.  

In its denial, the RO noted that while the Veteran's service treatment records suggested that the Veteran was sprayed with a chemical, the examiner was unable to conclusively establish that the chemical was Agent Orange or any other herbicide.  Accordingly, because the Veteran did not serve in Vietnam and there was no positive evidence that the Veteran was exposed to Agent Orange or any other herbicide while in service, the RO found that service connection was not warranted.  

In essence, there was no proof of diabetes during service or within one year of separation.  In addition, there was no competent evidence linking diabetes to service.

The Veteran filed a timely Notice of Disagreement (NOD) and submitted additional evidence, which established that the Veteran was sprayed with an unknown chemical while in service and the Veteran was diagnosed with diabetes after service.  In the March 2007 SOC, the RO reviewed all additionally submitted evidence and continued the June 2004 denial of service connection, reasoning that there was no affirmative evidence that the Veteran was exposed to herbicides while in service or that the Veteran was diagnosed with diabetes mellitus in service or within one year after discharge.  

The Board notes that the June 2004 rating decision, denying service connection for diabetes, is final.  The Veteran did file an untimely Form-9 in response to the March 2007 SOC, which was invalid for appeal purposes.  See Letter from RO dated August 9, 2007.  As such, the June 2004 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO did however construe the untimely Form-9 as a request to reopen the claim, rather than a substantive appeal to the Board.  See Form 21-6789 dated June 28, 2008.  In a May 2009 rating decision, the RO denied the Veteran's request to reopen his service connection claim for diabetes mellitus.  The evidence submitted after the March 2007 SOC consisted of four letters from medical professionals, private treatment reports, service treatment records, and the Veteran's own statement dated May 2008.  The RO denied the Veteran's request to reopen his claim for service-connection for diabetes, reasoning that the Veteran did not submit new and material evidence.  Specifically, the RO noted that there was no evidence to demonstrate that the Veteran's diabetes was directly related to his period of service, that the Veteran was exposed to Agent Orange or any other herbicide while in service, or that the Veteran's diabetes was manifest to a compensable degree within one year of the Veteran's separation from service.  See Rating Decision dated May 2009.

After a careful review of the record, the Board finds that the submitted evidence is either duplicative or cumulative of the evidence already of record.  The RO denied service connection for type II diabetes mellitus based on the lack of affirmative evidence linking the Veteran's type II diabetes mellitus to his period of service.  

The four letters from the medical professionals, discussed in more detail below, specifically discuss the Veteran's headaches and sinus issues; none of the letters discuss the Veteran's diabetes or his in-service injury.  The Veteran also submitted treatment records from Dr. R.V. dated August 25, 2008 and February 20, 2004.  The record from August 2008 pertains solely to the Veteran's sinus issues.  The February 20, 2004 treatment note is duplicative of the evidence already of record when the prior decision was made.  The fact that the appellant had diabetes had been established.  Such evidence is cumulative.  Likewise, the treatment records dated August 1984 to July 1985 are also duplicative and cumulative.  

In regards to the Veteran's lay statements, to the extent the Veteran himself contends that his diabetes is related to service, or that he was in fact exposed to Agent Orange, such statements are reiterative of his previously-expressed claim, and therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran has submitted no additional evidence demonstrating that he was in fact exposed to Agent Orange during service, or that his diabetes mellitus disability was manifest to a compensable degree within one year of his separation from service.  Thus, reopening of the claim for service connection for type II diabetes mellitus is not warranted.  

Headaches

The Veteran claims that he has a distinct headache disability attributable to his period of service.  See Veteran's Form 21-4138 dated February 6, 2004.  In a June 2004 Rating Decision, the RO denied the Veteran's claim for service connection for his headaches.  The RO reasoned that although the Veteran's service treatment records demonstrate that the Veteran received treatment for headaches in relation to an in-service head cold and sinusitis, there is no evidence of a chronic headache condition.  In further support of the denial, the RO referenced post-service treatment records, which related the Veteran's headaches to stress, but did not diagnose a chronic headache condition.  

The Veteran filed a timely NOD.  In a March 2007 SOC, the RO reviewed all additionally submitted evidence and denied the Veteran's claim, indicating that the evidence of record did not relate the Veteran's headaches to service.  Specifically, the RO noted that in the past, the Veteran's headaches were attributed to circumstances other than his period of service, such as a 1987 car accident, job-related stress, and sinusitis.  The RO also noted that there was no evidence of a chronic headache condition during or since service.  

The Veteran did not file a timely VA Form-9 perfecting an appeal for his headache claim.  As such, the June 2004 rating decision denying the Veteran's service connection claim for headaches is final.  See Letter from RO dated August 9, 2007; 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO did construe the Veteran's untimely Form-9 as a request to reopen his claim.  See Form 21-6789 dated June 28, 2008.  In a May 2009 rating decision, the RO declined to reopen the Veteran's claim, reasoning that the Veteran did not submit any new and material evidence demonstrating that he had a chronic headache condition separate and distinct from his sinusitis.  

The Board finds that the evidence submitted since the last final denial of the Veteran's claim is either duplicative or cumulative of the evidence already of record.  The RO denied the Veteran's claim for service connection for headaches because the evidence of record demonstrated that the Veteran's headaches were a symptom of the Veteran's service-connected sinusitis, as opposed to a stand-alone disability.  Any new and material evidence would have to go toward showing the Veteran's headaches were separate from his sinusitis.  

The Veteran submitted two letters from Dr. R.V., dated July 18, 2007 and September 5, 2008.  In the July 2007 letter, Dr. R.V. states that the Veteran has "a history of chronic maxillary sinusitis with near constant symptoms of...headaches...."  (emphasis added).  In the letter, Dr. R.V. also summarizes the Veteran's treatment history, which includes treatment for symptoms of sinusitis, to include headaches.  In the September 2008 letter, after a review of all the evidence the RO considered, Dr. R.V. concluded that the Veteran "does suffer from chronic maxillary sinusitis and headaches."  The Board finds that neither letter establishes that the Veteran has a headache disability separate and distinct from his service-connected sinusitis.  Rather, the letters confirm an already established link between the Veteran's headache symptom and his service-connected sinusitis.  

The other two letters of record, one from a registered nurse and one from a pharmacist, do not speak to the issue of whether the Veteran's headaches are a disability separate from his service-connected sinusitis.  See Letter from RN S.E. dated September 5, 2008 and Letter from Pharmacist P.M. dated August 26, 2008.  The treatment records from Dr. R.V. dated August 2008 demonstrate that the Veteran's headaches were a symptom of his sinusitis.  See Treatment notes from Dr. R.V. dated August 25, 2008.  In a newly submitted lay statement, the Veteran claims that in previous decisions, the RO stated that the Veteran's headaches were not a symptom of his service connected sinusitis.  See Form 21-4138 dated November 13, 2008.  The Board notes that past RO and Board decisions acknowledge that the Veteran's service connected sinusitis symptoms include daily headaches.  Furthermore, in rating the Veteran's sinusitis, the Veteran's headache symptoms were specifically contemplated in the 10 percent evaluation.  See Rating Decision dated March 30, 2007, Statement of the Case dated April 22, 2008, and Board Decision dated March 9, 2010.  

Notably, the Veteran was afforded two recent VA examinations related to his sinusitis and laryngitis.  The Board notes that in both VA examinations, the Veteran's headaches were listed as a symptom of his sinusitis.  See VA Examinations dated January 29, 2008 and May 1, 2014.  Thus, the Veteran has submitted no new and material evidence that establishes a separate and distinct headache condition unrelated to his service-connected sinusitis disability.  Therefore, reopening the service connection claim for headaches is unwarranted.  

In sum, the Veteran has not submitted new and material evidence relating to an unestablished fact necessary to substantiate his previously denied claims, nor does any newly obtained evidence raise a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the Veteran's application to reopen his service-connection claims for type II diabetes mellitus and headaches is denied.

As such, the benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen the claim for service connection for type II diabetes mellitus is denied.

The application to reopen the claim for service connection for headaches is denied.  


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


